DETAILED ACTION
Status of the Application 
	Claims 1-9 are pending.
	Preliminary amendment of claims 3-9 as submitted in a communication filed on 2/5/2021 is acknowledged.
	For restriction purposes, it will be assumed that claim 9 is directed to a method.  

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a phytase mutant.

Group II, claim(s) 9, drawn to a method for producing food or feed product that requires a phytase mutant.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding special technical feature is a contribution over the prior art.  The inventions listed as Groups I-II do not relate to a single general inventive concept because they lack the same or corresponding special technical feature.  The technical feature linking Groups I and II is a phytase variant of the polypeptide of SEQ ID NO: 2, which is shown by Eisele et al. (EP 3257381 published 12/20/2017) to lack novelty or inventive step since Eisele et al. teach a phytase (SEQ ID NO: 5) that comprises substitutions corresponding to substitutions D1E and P3T in the polypeptide of SEQ ID NO: 2. See 
Query = SEQ ID NO: 2
Sbjct = SEQ ID NO: 5

NW Score    Identities	 Positives	 Gaps
2068	   390/409(95%)	396/409(96%)	6/409(1%)

Query  1    DTPSSGWTLEKVVEVSRHGVRPPTKGNVKTIQEGTDRQWPTWLTQYGELTGHGYAAAVLK  60
            +T SSGWTLEKVVEVSRHGVRPPT+GNVKTIQ+GTDRQWP+WLT YGELTGHGYAAAVLK
Query  1    ETTSSGWTLEKVVEVSRHGVRPPTEGNVKTIQQGTDRQWPSWLTHYGELTGHGYAAAVLK  60

Query  61   GHYEGQYLRQHGLLSQACPAPGDVFVWASPLQRTRETAMALMDGVFPGCGVAIQGPEDED  120
            GHYEGQYLRQHGLLSQACPAPGDVFVWASPLQRTRETAMAL+DGVFPGCGVAIQGPEDED
Sbjct  61   GHYEGQYLRQHGLLSQACPAPGDVFVWASPLQRTRETAMALVDGVFPGCGVAIQGPEDED  120

Query  121  NDPLFHAETAGVTLDQQQVKADLQNAMQDKSAAQIQAQWQPAIDRLKQAVCLPDKPCPAF  180
            NDPLFHAE AGV LDQQQVKADLQNAMQDKSAAQIQAQWQPAIDRLKQAVCLPDKPCPAF
Sbjct  121  NDPLFHAEAAGVKLDQQQVKADLQNAMQDKSAAQIQAQWQPAIDRLKQAVCLPDKPCPAF  180

Query  181  STPWEVKESKKGNISLHGPEVLANIAETIRLSYSNNNPLSEVAFGHAKTAAEVAALMPLL  240
            STPWEVKESKKGNISLHGPEVLANIAETIRLSYSNNNPLSEVAFGHAKTAAEVAALMPLL
Sbjct  181  STPWEVKESKKGNISLHGPEVLANIAETIRLSYSNNNPLSEVAFGHAKTAAEVAALMPLL  240

Query  241  TANYDFTNDLPYVARRGASVLMNQIALALNTEHQADAPPDAKWLLYVAHDTNIAKLRTML  300
            TANYDFTNDLPYVARRGASVLMNQIALALNTEHQADAPPD KWLLYVAHDTNIAKLRTML
Sbjct  241  TANYDFTNDLPYVARRGASVLMNQIALALNTEHQADAPPDVKWLLYVAHDTNIAKLRTML  300

Query  301  GFTWQMGDYPRGNIPPAGSLIFERWRNQQSGQRVVRIYFQAQSLDQIRGLAALDDSHPPL  360
            GFTWQMGDYPRGNIPPAGSLIFERWRNQQSGQRVVRIYFQAQSLDQIRGL ALDDSHPPL
Sbjct  301  GFTWQMGDYPRGNIPPAGSLIFERWRNQQSGQRVVRIYFQAQSLDQIRGLTALDDSHPPL  360

Query  361  RSEFSMPDCQKTDIGTLCPYDAVMKRLNDAVDRTALLPVHYTPHHHHHH  409
            RSEFSMPDCQKTDIGTLCPYDAVMKRLN+AVDRTALLPV YTP      
Sbjct  361  RSEFSMPDCQKTDIGTLCPYDAVMKRLNNAVDRTALLPVRYTP        403

Groups I-II each encompasses a large number of inventions that the Examiner has not been able to itemize in individual groups due to the large number of substitution combinations encompassed by the claims.  The claims require combinations of 63 substitutions (see claim 1), thus the number of combinations of substitutions encompassed by the claims is 2n-1 or 9.2x1018 combinations. Therefore, in addition to the election of one of Group I or II, Applicant is hereby requested to elect a single combination of substitutions that must be present in the phytase variant.  The combination can be a single substitution (e.gD149N) or several substitutions (e.g., D149N, S189 and K191N).  
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
September 11, 2021